DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered. In the amendment, Applicant amended claims 1, 8, 16 and canceled claims 2, 11, 13-15 and 17. Therefore, claims 1, 3-10, 12, 16 are currently pending in this application.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was

Claims 1, 3-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0171300).
With regard to claim 1:
Lim discloses a catalyst for exhaust gas purification, the catalyst comprising:
a first catalyst particle that is a Pd -Rh alloy particle (36) (see Figure 3B, par. [0045, 0055, 0056]),
a second catalyst particle that is a Pd-Rh alloy particle (36) (see par. [0055, 0056]),
a third catalyst particle that is a Rh particle (34) (see Fig. 3B, par. [0045]), and
at least one carrier (20 or 22) (see Figure 3B, par. [0045]) particle supporting the first catalyst particle, second catalyst particle and/or third catalyst particle (see par. [(0055, 0056]); 
wherein the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]) (note that the molar ratios of Rh to the total of Rh and Pd in the first and second catalyst particles, respectively, can be calculated from their loading 

               
    PNG
    media_image1.png
    330
    448
    media_image1.png
    Greyscale


However, Lim fails to disclose that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is 0.20 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle.
Since Lim discloses that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle and Applicant has not disclosed that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is 0.20 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle provides an advantage, is used for a particulate purpose, or solves a stated problem, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the molar ratio of Rh to the total of Pd and Rh in the first 
In addition, since Lim discloses that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]), the general conditions of a claim are disclosed in the prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 Il.

With regard to claim 3:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1; however, Lim fails to disclose wherein the first catalyst particle contains more than 90 mol % of Pd, based on the total metal atoms contained therein, and the second catalyst particle contains 30 mol % or more and 90 mol % or less of Pd and 10 mol % or more and 70 mol % or less of Rh based on the total metal atoms contained therein.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the first catalyst particle in Lim contains more than 90 mol % of Pd, based on the total metal atoms contained therein, and the second catalyst particle in Lim contains 30 mol % or more and 90 mol % or less of Pd and 10 mol % or more and 70 mol % or less of Rh based on the total metal atoms contained therein, since it has been held that where the general conditions of a claim 

With regard to claim 4:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the weight ratio of the first catalyst particle to the second catalyst particle (the weight of the first catalyst particle/ the weight of the second catalyst particle) is 0.1 or more and 20.0 or less (see par. [0055-0057]).

With regard to claim 5:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the at least one carrier particle contains a material selected from the group consisting of alumina, ceria, zirconia, silica, titania and solid solutions thereof and combinations thereof (see par. [0055, 0056)).

With regard to claims 6, 7:
The modified Lim discloses a method of producing the catalyst for exhaust gas purification according to claim 1, Lim further discloses the method comprising the following steps (a), (b), (c):
(a) impregnating a first carrier particle with a first aqueous solution containing a Pd salt and optionally containing an Rh salt, and drying it to obtain a first unfired catalyst (see par. [0055, 0058));

(c) firing the first unfired catalyst and the second unfired catalyst to obtain a first catalyst and a second catalyst (see par. [0058)).
However, Lim fails to specifically disclose the steps (g) impregnating the first and second catalyst with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and (h) firing the third unfired catalyst.
Since Lim discloses the third catalyst particle Rh (34) (Fig. 3B) and the first and second catalyst Pd-Rh alloy (36) (Fig. 3B) carried together in an alumina support (20) and ceria-Zr support (22) in Fig. 3B (see par. [0045]), it is obvious for one having ordinary skill in the art to realize that the first and second catalyst are impregnated with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and firing the third unfired catalyst.

With regard to claim 8:
 The modified Lim discloses the method for producing a catalyst for exhaust gas purification according to claim 6, Lim further discloses the method comprising step (a) impregnating a first carrier particle with a first aqueous solution containing a Pd salt and
containing an Rh salt, and drying it to obtain a first unfired catalyst (see par. [0055, 0057, 0058)).
However, Lim fails to disclose steps (d), (e), (f):

It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention, to fire the first unfired catalyst to obtain a first catalyst comprising the first catalyst particle, to apply the first catalyst with a second aqueous solution containing a Pd salt and an Rh salt and drying it to obtain a second unfired catalyst and firing the second unfired catalyst, because Applicant has not disclosed that steps (d), (e ) and (f) provide an advantage, are used fora particulate purpose, or solve a stated problem. One having ordinary skill in the art, would have expected Lim's steps to perform equally well because both would provide a gas purifying catalyst for removing contaminant materials included in exhaust gas exhausted from internal combustion engine. Therefore, it would have been obvious to modify Lim to obtain the invention as claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim.
However, Lim fails to specifically disclose the steps (g) impregnating the first and second catalyst with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and (h) firing the third unfired catalyst.
Since Lim discloses the third catalyst particle Rh (34) (Fig. 3B), the first and second catalyst Pd-Rh alloy (36) (FIG. 3B) carried together in an alumina support (20) and ceria -Zr support (22) in Fig. 3B (see par. [0045]), it is obvious for one having 

With regard to claim 9:
The modified Lim discloses an exhaust gas purification apparatus, comprising the catalyst for exhaust gas purification according to claim 1 and a substrate (see par. [001 1)).

With regard to claim 12:
Lim discloses an exhaust gas purification apparatus comprising a substrate anda catalyst layer thereon, the catalyst layer comprising the catalyst for exhaust gas purification according to claim 1 (see par. [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0171300) in view of Fujii et al. (JP 2006-198490).
With regard to claim 10:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1; however, Lim fails to disclose wherein the second catalyst particle is a Pd-Rh alloy particle comprising a solid solution of Pd and Rh.

Fujii teaches that a catalyst particle is a Pd-Rh alloy particle comprising a solid solution of Pd and Rh (see translation, par. [0009]).
.

Allowable Subject Matter
Claim 16 is allowed.

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered and they are not deemed persuasive. Applicant argued that Lim does not disclose the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle and the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle.  The Office respectfully disagrees.  As shown in par. [0055, 0056], Lim discloses a known catalyst having a loading amount of Rh and a total loading amount of Pd and Rh in the first catalyst particle (Pd and Rh carried together in an alumina support (see par. [0045])); and a loading amount of Rh and a total loading amount of Pd and Rh in a second catalyst particle (Pd and Rh carried together in a Ce-Zr support (see par. [0056]).  Note that a molar ratio of Rh to 

 						Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 

/D.T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747